Citation Nr: 0705435	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-43 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

3.  Entitlement to service connection for major depression.

4.  Entitlement to an initial compensable evaluation for a 
right ankle disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in March 2004.

The Board received additional evidence submitted by the 
veteran without a waiver of RO consideration.  However, 
because the claim is granted in full, no prejudice to the 
veteran results from the Board's consideration of his claim.

In a July 2004 letter, the veteran, through his former 
attorney, raised the issues of whether new and material 
evidence had been submitted to reopen claims for service 
connection for skin and ulcer disorders.  As there is no 
indication that the RO has adjudicated these issues, they are 
referred to the RO for appropriate action.

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for a back 
disability, entitlement to service connection for PTSD and 
major depression, and entitlement to an initial compensable 
evaluation for a right ankle disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied by a 
November 1995 rating decision that was not appealed.

2.  Evidence submitted subsequent to the November 1995 rating 
decision raises a reasonable possibility of substantiating 
the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The November 1995 rating decision which denied a claim 
for service connection for PTSD is final.  38 U.S.C. § 7105 
(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. §§ 5108 (West 2002) 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A.  Initially, the Board observes that in light of the 
favorable outcome of this appeal with respect to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for PTSD, any 
perceived lack of notice or development under the VCAA should 
not be considered prejudicial.  To that end, the Board notes 
that it is expected that when the claim is returned to the RO 
for further development and reviewed on the basis of the 
additional evidence, the RO will properly conduct all 
necessary VCAA notice and development in accordance with its 
review of the underlying claim.

II.	New and Material Evidence

In November 1995, the RO denied the veteran's claims for 
PTSD.  The veteran did not appeal this decision.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C.A. 
§ 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1995).

The veteran's application to reopen his claim of service 
connection for PTSD was received in August 2003.  The Board 
notes that there has been a regulatory change with respect to 
the definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
As the veteran filed his claim after this date, the new 
version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a March 2004 rating decision, the RO 
reopened the veteran's claims of entitlement to service 
connection for PTSD but denied the claim on the merits.  On 
appeal, however, the Board must make its own determination as 
to whether any newly-submitted evidence warrants a reopening 
of the claim.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125 (2006); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f). 

Evidence of record at the time of the November 1995 rating 
decision included the veteran's service medical records, VA 
treatment records dated in March 1995, and private treatment 
records dated from December 1976 to April 1977.

The November 1995 rating decision denied the veteran's claim 
for service connection for PTSD because the record included 
no confirmed diagnosis of PTSD which would permit a finding 
of service connection.  

Thus, in order for new evidence to be material, it must 
include a diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125.  However, in order for the new evidence to raise a 
reasonable possibility of substantiating the claim, the new 
evidence must also include medical evidence of a link between 
current symptoms and the claimed in-service stressor as well 
as credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f). 

Subsequent to the November 1995 rating decision, the veteran 
has submitted VA treatment records from November 2002 to May 
2006, private medical records dated from February 2002 to May 
2003, records from the Social Security Administration (SSA), 
and stressor statements received in October 2003 and March 
2005.  

Initially, the Board notes that there is a current diagnosis 
of PTSD.  However, the record continues to lack credible 
supporting evidence that the claimed in-service stressor 
occurred.  The Board notes that the veteran has submitted 
written statements of his claimed in-service stressors.  He 
stated that that while he was driving in a convoy in Vietnam, 
he saw dead bodies.  In July 2002, the veteran reported a 
history of being in active combat in Vietnam and employed as 
a truck driver.  In August 2003, the veteran told a VA staff 
psychiatrist that he saw combat in Vietnam as a truck driver 
doing convoys and that he used to take pictures of dead 
bodies and send them home to his family.  In October 2003, 
the veteran submitted a VA Form 21-4138, Statement in Support 
of Claim, in which he stated that he took pictures of dead 
bodies.  In a statement received in March 2005, the veteran 
stated, "I drove trucks on convoys.  We would always get 
shot at.  And mortars shot at us sometimes.  We would come up 
on combat troops that had killed V.C.  We would stop and 
watch [their] body counts, something I had never seen in my 
life.  And today I still have nightmares.  While stationed at 
Phu Bai we had incoming almost every night.  Even today which 
I hear loud booms it brings back memories of Vietnam."

As noted above, the March 2004 rating decision reopened the 
veteran's claim for PTSD but denied the claim on its merits.  
The RO noted that the service medical records and service 
personnel records were negative for evidence of a reasonably 
supported credible stressor.  The RO also noted that the 
veteran's stressor, that he witnessed dead bodies in Vietnam, 
was considered to be a routine experience in a war zone and 
not classified as a life threatening situation which could 
reasonably be expected to produce a profound neuropsychiatric 
disability.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service." See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997).

Because the veteran has alleged incidents of service 
attributable to combat with the enemy, the Board finds that 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002), are 
arguably applicable.  Therefore, the Board finds that the 
evidence received since the November 1995 rating decision 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the evidence received 
subsequent to November 1995 is new and material and serves to 
reopen the claim for service connection for PTSD.  


ORDER

New and material evidence having been submitted, the 
reopening of the claim for service connection for PTSD is 
granted.


REMAND

The Board has reviewed the claims file, and determined that 
prior to adjudicating the veteran's claim of service 
connection for PTSD on the merits, an attempt should be made 
to verify the veteran's alleged stressors.  In the Board's 
opinion, the veteran has provided sufficient detail of these 
alleged stressors to warrant further development to verify 
them.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a back disability, in Kent v. Nicholson, 20 
Vet.App. 1 (2006), the United States Court of Appeals for 
Veterans Claims held that the VCAA required VA to notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial. Id.

With respect to the issue of entitlement to an initial 
compensable evaluation for a right ankle condition, the Board 
notes that by rating action, dated in March 2004, the RO 
granted service connection for a right ankle condition and 
assigned a noncompensable rating effective August 8, 2003.  
However, the veteran has not been afforded a VA examination 
to evaluate the severity of his right ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  It appears that the veteran receives 
routine treatment at the VA Medical 
Center in Leavenworth, Kansas.  While 
this case is in remand status, all 
records of current treatment for PTSD, 
major depression, the veteran's back, and 
the veteran's right ankle should be 
obtained.  In reviewing the VA records in 
the file, the Board notes no records were 
obtained since May 2005.

2.  The veteran should be requested to 
provide specific details of any claimed 
in-service stressful events, such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals 
involved, including their names, ranks, 
units of assignment, and any other 
identifying details.  The veteran should 
be advised that this information is 
vitally necessary, and that he must be as 
specific as possible, because without 
such detailed information, an adequate 
search for verifying data cannot be 
conducted.    

Following receipt of the aforementioned 
information, a summary of the veteran's 
claimed stressors should be prepared.  
That summary, and all associated 
documents, should be sent to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), in order that they might 
provide any information which could 
corroborate the veteran's alleged 
stressors.  

3.  Following the above, a specific 
determination should be made, based upon 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor in service, and, if so, the 
nature of the specific stressor.  In any 
event, a specific finding should be 
rendered as to whether the veteran 
"engaged in combat with the enemy."  If 
it is determined that the record 
establishes the existence of an in-
service stressor, that stressor 
determined established by the record 
needs to be specified.  In reaching this 
determination, any credibility questions 
raised by the evidence should be 
addressed.  

4.  If, and only if, a stressor is 
verified, the veteran should be afforded 
the appropriate VA PTSD examination.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  

The in-service stressor which has been 
determined as established by the record 
should be specified for the examiner.  
The examiner should render an opinion as 
to whether it is at least as likely as 
not that there is a link between any 
verified stressor and the current 
diagnosis of PTSD.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  The veteran should be afforded a VA 
examination to ascertain the severity of 
his right ankle disability. The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology 
and findings, including range of motion, 
should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished.  Application of 
38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).

6.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 
including in the context of a claim to 
reopen, see Kent, supra, the case should 
be reviewed on the basis of the 
additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


